624 F.2d 770
105 L.R.R.M. (BNA) 3419, 89 Lab.Cas.  P 12,354
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TOPINKA'S COUNTRY HOUSE, INC., Respondent.
No. 78-1213.
United States Court of Appeals,Sixth Circuit.
July 1, 1980.

Elliott Moore, William Wachter, Deputy Associate Gen. Counsel, Corinna Metcalf, N.L.R.B., Washington, D. C., Bernard Gottfried, Director, Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Bernard J. Fieger, Fieger, Golden & Cousens, Southfield, Mich., for respondent.
Before ENGEL, MERRITT and MARTIN, Circuit Judges.

ORDER

1
The National Labor Relations Board has applied to this court for enforcement of its order issued on March 13, 1978, against respondent Topinka's Country House, Inc., (reported at 235 NLRB No. 18).  The Board found that Topinka's violated sections 8(a)(5) and (1) of the National Labor Relations Act by refusing to adhere to the terms of a collective bargaining agreement to which it was a party.  Topinka's contends that the sale of all of the corporation stock, accompanied by the transfer of the corporation's Michigan liquor license, makes the corporation a new employer which is not bound by the collective bargaining agreement executed before the stock transfer.  Upon due consideration, we conclude that the Board's decision is supported by substantial evidence.  Accordingly,


2
IT IS ORDERED that the Board's application for enforcement of its order be and it is hereby granted.